DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, line 1, it is suggested that “a door system having” be changed to – a door system, the door system having--, for clarity.
In claim 13, line 2, it is suggested that “door frame, comprising” be changed to –door frame, the locking mechanism comprising--, for clarity.
The claims do not particularly point out and distinctly claim the invention, in that scope of invention has not been sufficiently defined, making the boundaries of the scope of claim language unclear.  See MPEP 2173.  The claims lack sufficient structural and/or functional language required to clearly define the scope of a 

Claim Objections
Claims 13-24 are objected to because of the following informalities:  
The claims create a combination/subcombination issue in that it is unclear if applicant intends to claim just the subcombination of a "locking mechanism" or the entire combination of a "locking mechanism" and a "door frame" and/or a “door”.  Applicant must clarify what is intended to be claimed and amend the claims to be .
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pederson, US Patent 1,060,019.  As in claim 13, a locking mechanism for a door system having a door unit slidably mounted to a door frame to open and close by sliding longitudinally along the door frame, comprising a pivoting member 7 pivotally mounted to one of the door frame and the door unit for pivoting about a pivot axis at 10; a hook member (including 9) spaced apart from the pivot axis  by said sliding of the door, and, as best understood, subsequently maintain engagement with the hook member to force the pivoting of the hook member around the pivot axis passed a longitudinally-aligned position in which the hook member is longitudinally aligned with the pivot axis, and into a rest area of the channel as the door continues to be slid along the door frame, the channel having a sloping face in the rest area which engages the hook member and, as best understood, forces the hook member away from the longitudinally-aligned position if the door is subsequently slid in a reverse direction while the hook member is in the rest area.  As in claim 15, an actuator (broadly considered as including 23) operable to pivot the hook member back out from the rest area and across the longitudinally-aligned position in the channel to free the hook member from the sloping face and allow subsequent sliding of the door in the reverse direction.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Pederson.
Regarding claims 18 and 21, although the arrangement of Pederson does not show a handle means connected to the pivoting member as claimed, nor cable coil around a spool, as claimed, the examiner serves Official Notice that the use of handles and cable coil with a spool, are very old and well known in the art of manipulation structures for latches/locks, for the purpose of providing effective means of operating a latching pivoting member manually, even from a distance.  It would have been obvious at the time the invention was made for one having ordinary skill in the art to have modified the invention of Pederson so as to include such structures, for the purpose of providing effective means of operating the pivoting member manually, even from a distance, as known in the art.  
In re Aller, 105 USPQ 233.  Such modifications are not critical to the design and would have produced no unexpected results. 

Allowable Subject Matter
Claims 14, 16, 17, 19, 20, 23, and 24, as best understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK A WILLIAMS/Primary Examiner, Art Unit 3675